Name: Council Regulation (EEC) No 1704/91 of 18 June 1991 fixing the prices applicable to cereals for the 1991/92 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 162/4 Official Journal of the European Communities 26 . 6 . 91 COUNCIL REGULATION (EEC) No 1704/91 of 18 June 1991 fixing the prices applicable to cereals for the 1991 /92 marketing year one hand, the present ratio between the prices of those cereals and, on the other , the imbalance recorded on the durum wheatmarket , it is advisable to pursue that process; whereas , accordingly, the intervention price of durumwheat should be further reduced; Whereas application of Article 68 of the Act of Accession of Spain and Portugal has meant that prices in Spain differ from the common prices; whereas Article 70 ( 1 ) of the Act of Accession lays down the provisions for aligning Spanish prices with common prices ; whereas the rules for the alignment referred to above give the Spanish intervention price for durum wheat indicated below; Whereas the common prices were applied in Spain in the precedingmarketing year for all cereals with the exception of durum wheat ; whereas the prices for durum wheat should be aligned in accordance with Article 70 ( 1 ) of the Act of Accession ; Whereas the provisions on prices applicable in Portugal for cereals were laid down by Council Regulation (EEC) No 3653 / 90 of 11 December 1990 introducing transitional measures governing the common organization of the market in cereals and rice in Portugal ( 6 ); whereas , as regards common wheat , the intervention price must be fixed in accordance with the second indent of Article 2 (2 ) of that Regulation , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727 /75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 3577/ 91 (2 ), and in particular Article 3 ( 5 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the markets and prices policy is the main instrument of the common agricultural policy; Whereas , in many cases , surpluses can no longer be disposed of on normal terms either inside or outside the Community; whereas , in order to reduce the cost to the budget of disposing of surpluses on markets of third countries and to encourage greater consumption within the Community , the restrictive price policy should continue to be applied ; whereas , this aim may be achieved by maintaining for 1991 /92 the intervention prices for comraop wheat , barley , rye , maize and sorghum applied during the previous marketing year ; Whereas, as part of a quality policy , production of common wheat of higher breadmaking quality and production of rye of breadmaking quality should be supported; whereas , accordingly , the application of special premiums should be continued for common wheat of breadmaking quality; Whereas, as from the 1986 / 87 marketing year, the Council began a process of aligning the intervention price of durum wheat on that of common wheat; whereas , in view of, on the HAS ADOPTED THIS REGULATION: Article 1 For the 1991 /92 marketing year, the prices applicable in the cereals sector shall be as indicated in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1991 /92 marketing year . (M OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 353 , 17 . 12 . 1990 , p . 23 . ( 3 ) OJ No C 104 , 19 . 4 . 1991 , p. 5 . (4 ) Opinion delivered on 12 June 1991 (not yet published in the Official Journal) (') OJNoC159 , 17. 6 . 1991 . ( s ) OJ No L 362 , 27 . 12. 1990 , p . 28 . 26 . 6 . 91 Official Journal of the European Communities No L 162 /5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 18 June 1991 . For the Council The President R. STEICHEN ANNEX (ECU/tonne) (ECU/tonne) 168,55 212,33 160,13 212,33 COMMON WHEAT Intervention price ( 1 )  Community except Portugal  Portugal Target price RYE Intervention price ( 2 ) Common target price BARLEY Intervention price Common target price MAIZE Intervention price Common target price GRAIN SORGHUM Intervention price Common target price DURUM WHEAT Intervention price  Community except Spain  Spain Target price 168,55 210,80 233,26 160,13 212,33 160,13 212,33 227,70 216,48 277,21 (') The price is increased by ECU 3,37 per tonne for common wheat of breadmaking quality which meets the specific quality requirements laid down in Regulation (EEC) No 1570/77 . (2 ) The price shall be increased by ECU 4,22/ tonne for rye of breadmaking quality which meets the specific quality requirements provided for in Regulation (EEC) No 1570/77 .